Citation Nr: 1046840	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for hypertension, claimed 
as high blood pressure.

5.  Entitlement to service connection for memory loss, to include 
as secondary to diabetes mellitus, to include as secondary to 
diabetes mellitus.

6.  Entitlement to service connection for a bilateral foot 
disorder, claimed as sore feet, to include as secondary to 
diabetes mellitus.

7.  Entitlement to service connection for a bilateral eye 
disorder, claimed as eyesight problems, to include as secondary 
to diabetes mellitus.

8.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to diabetes mellitus and hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to January 
1990, with subsequent service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Montgomery, 
Alabama.  

In October 2009, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103A(a) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In October 2009, the Veteran testified that he had service in the 
Army Reserves from 1990 to 1997.  The Board observes, however, 
that the Veteran's complete periods of active duty, active duty 
for training, and inactive duty for training with the Army 
Reserves have not been verified.

With respect to the Veteran's Army Reserve service, the 
applicable laws and regulations permit service connection only 
for a disability resulting from disease or injury incurred in or 
aggravated coincident with active duty for training (ACDUTRA), or 
for disability resulting from injury during inactive duty 
training (INACDUTRA).  See 38 U.S.C.A. § 101(22),(23),(24) (West 
2002); 38 C.F.R. § 3.6 (2010).

ACDUTRA is defined, in part, as full-time duty in the Armed 
Forces performed by Reserves for training purposes and full- time 
duty in the National Guard.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Inactive duty for training is generally duty (other 
than full-time duty) prescribed for Reserves or duty performed by 
a member of the National Guard of any state (other than full- 
time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual 
training is an example of active duty for training while weekend 
drills are inactive duty.

Therefore, the Veteran's service treatment and service personnel 
records should be obtained to ascertain whether the appellant may 
have been serving on active duty; active duty for training; or 
inactive duty for training at the time of the incurrence of the 
claimed disabilities.

In addition, private treatment records should be obtained.  A 
March 2008 report from Dr. Cater indicates treatment of the 
Veteran's low back since January 2004.  In October 2009, the 
Veteran indicated treatment of his back disorder from Dr. Gayton.  
Accordingly, the RO should also contact the Veteran and request 
that he identify all non-VA sources of treatment for his back 
disorder.  In particular, the Veteran should be asked to provide, 
or authorize VA to obtain, any and all private treatment records 
from Dr. Cater and Dr. Gayton.  If no such records exist or if 
the Veteran refuses to authorize VA to obtain these private 
records on his behalf, a notation indicating such should be made 
in the claims file.

As to the issue of service connection for diabetes mellitus, the 
Veteran contends that he has a current disability that is related 
to his period of active service.  Specifically, he asserts that 
his diabetes mellitus is due to stress that he experienced during 
service.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or any diagnosis attributable to diabetes 
mellitus.  Private treatment records include a September 2001 
record that reflects a diagnosis of diabetes mellitus, type II, 
uncontrolled.  Additional records indicate additional treatment 
for the Veteran's diabetes mellitus.  Although the Veteran is 
competent to report the onset of diabetes mellitus in service, 
and the continuity of symptoms after service, he is not competent 
to relate any current diabetes mellitus to his active service.  
As such relationship remains unclear to the Board, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the issue of service connection for a back disorder, the 
Veteran contends that he has a current disability that is related 
to his period of active service.  Specifically, he asserts that 
his back disorder is related to picking up heavy shells and 
equipment during service in an artillery unit.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or any diagnosis attributable to a back 
disorder.  Private treatment records include a March 2008 report 
that indicates diagnoses of back pain and degenerative disc 
disease.  The physician opined that it was possible that the 
Veteran developed premature degenerative changes as a result of 
previous activities, such as sporting activities or military 
service/training activities.  As the Veteran has reported the 
onset of a back disorder in service, and a continuity of symptoms 
after service, and in light of the March 2008 opinion, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon, 20 Vet. App. at 79.

As to the issue of service connection for a skin disorder, the 
Veteran contends that he has a disability that is related to his 
service.  Specifically, he asserts that he has a skin disorder 
due to shaving during service that resulted in permanent bumps 
and scars.  The Veteran's service treatment records are void of 
findings, complaints, symptoms, or diagnoses of any skin 
disorder.

Private treatment records include a January 2003 report that 
indicates a diagnosis of adult acne with a recent onset.  A 
January 2008 report indicates treatment for acne and acne 
keloidalis nuchae which are bumps that form when shaving or 
cutting the hairs too close skin.  At that time, the Veteran was 
on medications for pseudo-folliculitis barbae (shaving bumps).  
As the Veteran has described the onset of a skin disorder in 
service, and a continuity of symptoms after service, and in light 
of the current diagnoses, the Board finds that a VA examination 
is necessary in order to fairly decide his claim.  McLendon, 20 
Vet. App. at 79.

As to the issue of service connection for hypertension, the 
Veteran contends that he currently has such disability that is 
related to his period of service.  Specifically, he asserts that 
his hypertension is related to the stress he experienced during 
his service and to his nonservice-connected diabetes mellitus.  
As the Veteran has described the onset of hypertension during 
service (and in conjunction with his diabetes mellitus), and a 
continuity of symptoms after service, and in light of the current 
diagnoses, the Board finds that a VA examination is necessary in 
order to fairly decide his claim.  McLendon, 20 Vet. App. at 79.

As to the issues of service connection for memory loss and 
bilateral foot and eye disabilities, the Veteran contends that he 
has current disabilities that are related to his period of active 
service.  He has also asserted that his memory loss and bilateral 
and foot disabilities are related to his nonservice-connected 
diabetes mellitus.  As the Veteran has described the onset of 
such disorders in service, and a continuity of symptoms after 
service, and in light of the current diagnoses, the Board finds 
that a VA examination is necessary in order to fairly decide his 
claim.  In addition, it is unclear whether any has currently 
diagnosed memory loss or bilateral foot and eye disabilities are 
etiologically related to a service-connected disability.  As such 
relationships remain unclear to the Board, the Board finds that a 
VA examination is necessary in order to fairly decide his claims.  
McLendon, 20 Vet. App. at 79.

Finally, as to the issue of service connection for erectile 
dysfunction, the Veteran asserts he currently has an erectile 
dysfunction that is related to his nonservice-connected diabetes 
mellitus.  The Veteran's service treatment records are void of 
findings, complaints, symptoms, or a diagnosis of erectile 
dysfunction.  In October 2006, the Veteran's private physician 
diagnosed him with erectile dysfunction that he opined is more 
than likely due to the Veteran's hypertension and diabetes.

The law provides that when a determination on one issue could 
have a significant impact on the outcome of another issue, such 
issues are considered inextricably intertwined and VA is required 
to decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  In the present case, as the Veteran has claims 
for service connection for diabetes mellitus and for hypertension 
pending, the Board cannot proceed with the erectile dysfunction 
claim until there has been final adjudication of the Veteran's 
other claim.  Thus, adjudication of the erectile dysfunction 
claim will be held in abeyance pending further development and 
adjudication of the Veteran's claim of entitlement to service 
connection for diabetes mellitus and hypertension.  The need for 
further examination of the Veteran as to this issue is left to 
the discretion of the RO/AMC following adjudication of the 
service connection for diabetes mellitus and hypertension issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC shall take appropriate steps 
to secure all of the appellant's Army 
Reserves personnel records through official 
channels, including a breakdown of all 
periods of ACDUTRA and INACDUTRA, from the 
Official Military Personnel File (OMPF), 
Office of the Adjutant General of Alabama, or 
from any other appropriate source.  These 
records should be associated with the claims 
file.  If there are no records, documentation 
used in making that determination should be 
set forth in the claims file.

2.  The RO/AMC should contact the Veteran and 
request that he identify all non-VA sources 
of treatment for his back disorder.  In 
particular, the Veteran should be asked to 
provide, or authorize VA to obtain, any and 
all private treatment records from "Dr. 
Cater" and "Dr. Gayton." pertaining to the 
Veteran's back disorder.  If no such records 
exist or if the Veteran refuses to authorize 
VA to obtain these private records on his 
behalf, a notation indicating as such should 
be included in the claims file.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted diabetes mellitus.  The claims file 
and a copy of this Remand must be made 
available to the examiner in conjunction with 
the examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has diabetes 
mellitus.  For any diabetes mellitus found on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorder had its 
clinical onset during any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

4.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted back disorder.  The claims file and 
a copy of this Remand must be made available 
to the examiner in conjunction with the 
examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a back 
disorder.  For any back disorder found on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorder had its 
clinical onset during any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

5.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted skin disorder.  The claims file and 
a copy of this Remand must be made available 
to the examiner in conjunction with the 
examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a 
disability manifested by a skin disorder.  
For any skin disorder found on examination, 
the examiner should express an opinion as to 
whether it is at least as likely as not that 
such disorder had its clinical onset during 
any period of the Veteran's active service or 
active duty training or is otherwise related 
to active service.  If the diagnosis is based 
on a non-service event, the examiner should 
so state.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

6.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted hypertension.  The claims file and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has 
hypertension.  For any hypertension found on 
examination, the examiner should express an 
opinion as to whether it is at least as 
likely as not that such disorder had its 
clinical onset during any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

If it is determined that diabetes mellitus is 
etiologically related to any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service, the examiner is also requested to 
opine whether it is at least as likely as not 
(a 50 percent probability or higher) that any 
hypertension is secondary to the diabetes 
mellitus determined to be etiologically 
related to service.  In this regard, it 
should be determined whether the diabetes 
mellitus found to be etiologically related to 
service either (a) caused or (b) aggravates 
(permanently worsens) any hypertension.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

7.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted memory loss.  The claims file and a 
copy of this Remand must be made available to 
the examiner in conjunction with the 
examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a 
disability manifested by memory loss.  For 
any memory loss found on examination, the 
examiner should express an opinion as to 
whether it is at least as likely as not that 
such disorder had its clinical onset during 
any period of the Veteran's active service or 
active duty training or is otherwise related 
to active service.  If the diagnosis is based 
on a non-service event, the examiner should 
so state.

If it is determined that diabetes mellitus is 
etiologically related to any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service, the examiner is also requested to 
opine whether it is at least as likely as not 
(a 50 percent probability or higher) that any 
memory loss is secondary to the diabetes 
mellitus determined to be etiologically 
related to service.  In this regard, it 
should be determined whether the diabetes 
mellitus found to be etiologically related to 
service either (a) caused or (b) aggravates 
(permanently worsens) any memory loss.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

8.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted bilateral foot disorder.  The claims 
file and a copy of this Remand must be made 
available to the examiner in conjunction with 
the examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a bilateral 
foot disorder.  For any bilateral foot 
disorder found on examination, the examiner 
should express an opinion as to whether it is 
at least as likely as not that such disorder 
had its clinical onset during any period of 
the Veteran's active service or active duty 
training or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

If it is determined that diabetes mellitus is 
etiologically related to any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service, the examiner is also requested to 
opine whether it is at least as likely as not 
(a 50 percent probability or higher) that any 
bilateral foot disorder is secondary to the 
diabetes mellitus determined to be 
etiologically related to service.  In this 
regard, it should be determined whether the 
diabetes mellitus found to be etiologically 
related to service either (a) caused or (b) 
aggravates (permanently worsens) any 
bilateral foot disorder.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

9.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature, extent, and etiology of his 
asserted bilateral eye disorder.  The claims 
file and a copy of this Remand must be made 
available to the examiner in conjunction with 
the examination, and that review should be 
indicated in the examination report.  All 
indicated studies should be conducted, and 
all pertinent pathology should be noted in 
the examination report.

The examiner is requested to determine 
whether the Veteran currently has a bilateral 
eye disorder.  For any bilateral eye disorder 
found on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not that such disorder had 
its clinical onset during any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service.  If the diagnosis is based on a non-
service event, the examiner should so state.

If it is determined that diabetes mellitus is 
etiologically related to any period of the 
Veteran's active service or active duty 
training or is otherwise related to active 
service, the examiner is also requested to 
opine whether it is at least as likely as not 
(a 50 percent probability or higher) that any 
bilateral eye disorder is secondary to the 
diabetes mellitus determined to be 
etiologically related to service.  In this 
regard, it should be determined whether the 
diabetes mellitus found to be etiologically 
related to service either (a) caused or (b) 
aggravates (permanently worsens) any 
bilateral eye disorder.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  A complete rationale for all 
opinions expressed should be provided.  It is 
requested that the examiner discuss all 
medical evidence in detail and reconcile any 
contradictory evidence or opinions.

10.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted in full, and that no other 
notification or development action, in 
addition to those directed above (to include 
the need for a VA examination as to the issue 
of service connection for erectile 
dysfunction), is required.  If further action 
is required, it should be undertaken prior to 
further claims adjudication.

11.  The RO/AMC will then readjudicate the 
Veteran's claims, to include the issue of 
service connection for erectile dysfunction, 
and whether referral of this matter for 
extraschedular consideration is warranted.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of these claims as a result of this action.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

